Case 3:18-cv-00136-BJD-MCR Document 62 Filed 03/25/20 Page 1 of 3 PageID 542




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

DEBRA FIALEK,
an individual,                                        Case No.: 3:18-cv-00136-BJD-MCR

       Plaintiff,
v.

BELLSOUTH TELECOMMUNICATIONS, LLC
d/b/a AT&T
a foreign for-profit corporation,
I.C. SYSTEM, INC.,
a foreign for-profit corporation, and
ENHANCED RECOVERY COMPANY, LLC,
a foreign limited liability company,

      Defendants.
____________________________________________/

               JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

       COMES NOW, Plaintiff, Debra Fialek, and Defendants, Bell South Telecommunications,

LLC d/b/a AT&T, I.C. Systems, Inc., and I.C. System, Inc., (hereinafter collectively, “the

Parties”), by and through their respective counsel, and pursuant to Federal Rules of Civil Procedure

41(a)(1)(A)(ii) and Middle District of Florida, Local Rule 3.08, hereby jointly stipulate and move

the Court to dismiss all claims asserted in this action as to Defendants, Bell South

Telecommunications, LLC d/b/a AT&T, and I.C. Systems, Inc., with prejudice. By agreement,

each side shall bear its own costs and attorneys’ fees.

Respectfully submitted,

 LEAVENLAW                                       MAYER BROWN LLP

 /s/ Ian R. Leavengood                           s/ Kyle J. Steinmetz
 Ian R. Leavengood, Esq., FBN 010167             Kyle J. Steinmetz, Esq., PHV
 Northeast Professional Center                   71 S. Wacker Drive
 3900 First Street North, Suite 100              Chicago, IL 60606
 St. Petersburg, FL 33703                        Phone: (312) 701.8547
 Phone: (727) 327-3328                           Fax:     (312) 701-7711
Case 3:18-cv-00136-BJD-MCR Document 62 Filed 03/25/20 Page 2 of 3 PageID 543




 Fax: (727) 327-3305                 ksteinmetz@mayerbrown.com
 consumerservice@leavenlaw.com       Attorneys   for      Defendant,   Bellsouth
 Attorneys for Plaintiff             Telecommunications, LLC d/b/a AT&T Corp.

                                     ~and~

                                     TORRES VICTOR

                                     /s/ Scott A. Markowitz
                                     Scott A. Markowitz, Esq., FBN 016608
                                     1451 W. Cypress Road, Suite 211
                                     Ft. Lauderdale, FL 33309
                                     Phone: (954)416-2468
                                     smarkowitz@torresvictor.com
                                     Attorneys      for     Defendant,    Bellsouth
                                     Telecommunications, LLC d/b/a AT&T Corp.


                                     GOLDEN SCAZ GAGAIN, PLLC

                                     /s/ Charles J. McHale
                                     Charles J. McHale, Esq., FBN 0026555
                                     201 North Armenia Avenue
                                     Tampa, FL 33609-2303
                                     Phone: (813) 251-5500
                                     Fax:     (813) 251-3675
                                     cmchale@gsgfirm.com
                                     Attorneys for Defendant, I.C. System, Inc.
Case 3:18-cv-00136-BJD-MCR Document 62 Filed 03/25/20 Page 3 of 3 PageID 544




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 25, 2020, I filed a true and correct copy of the above

and foregoing Joint Stipulation for Dismissal with Prejudice via CM/ECF, and a copy of the same

has been served electronically to the following counsel of record:

       Kyle J. Steinmetz, Esq., PHV
       Mayer Brown LLP
       71 S. Wacker Drive
       Chicago, IL 60606
       ksteinmetz@mayerbrown.com
       Attorneys for Defendant, Bellsouth
       Telecommunications, LLC, d/b/a AT&T

       ~and~

       Scott A. Markowitz, Esq.
       Torres Victor
       1451 W. Cypress Road, Suite 211
       Ft. Lauderdale, FL 33309
       smarkowitz@torresvictor.com
       Attorneys for Defendant, Bellsouth
       Telecommunications, LLC, d/b/a AT&T

       Charles J. McHale, Esq.
       Golden Scaz Gagain, PLLC
       201 North Armenia Avenue
       Tampa, FL 33609
       jproulx@gsgfirm.com
       cmchale@gsgfirm.com
       dgolden@gsgfirm.com
       Attorneys for Defendant, I.C. System, Inc.

       Scott S. Gallagher, Esq.
       Smith, Gambrell & Russell, LLP
       50 North Laura Street, Suite 2600
       Jacksonville, FL 32202
       sgallagher@sgrlaw.com
       Attorneys for Respondent, Enhanced
       Recovery Company, LLC


                                             /s/ Ian R. Leavengood
                                             Attorney
